Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected species is the species of Group 18 represented by Fig 10.  Applicant elected this species for examination in the reply filed on 1/6/22.  
Applicant indicated with the election that the claims readable on the elected species were claims 21, 26, 30, 36-39 and 41, and applicant received an examination on the merits of these claims pursuant to applicant’s indication that they read on the elected species. Now, however, applicant indicates in support of a traversal of at least one rejection on the merits, that claim 30 does not read on the elected species of Fig 10, but rather is a feature of non-elected Fig 7. See page 5 (the first page of the Remarks) of applicant’s latest response. Consequently, applicant has withdrawn claim 30 from further consideration. Therefore, the claims for examination herein are 21, 26, 36-39 and 41. 
Claims 22-25, 27-35 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/22. 
An action on the merits of claims 21, 26, 36-39 and 41 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 26, 36 and 38-39 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (2015/0041349) in view of Pawlowski et al. (2014/0027333). Liversidge discloses most of the elements of the claims, including a syringe nest (tray 14) having a planar base and nesting units (tubular upstands 15) extending from, and interconnected by the planar base. As clearly shown in the reference drawings, each nesting unit has a first open end distal from the planar base and a second open end proximate the planar base.
Thus, what Liversidge is missing is that the nesting units have hexagonal bodies and contiguous walls. Pawlowski discloses in Figs 4 that nesting units can have this feature. It would have been obvious in view of Pawlowski to provide the nesting units of Liversidge in the form of hexagonal bodies with contiguous walls, for the purpose of more conveniently and/or more compactly arranging the containers held in the nesting units. 
Regarding claim 36, the retention member in Liversidge can be in-turned lip 35 in Fig 11, internal rib 60 in the embodiment of Fig 6 or another of the structures Liversidge provides to his nesting units to facilitate the centering function described in Liversidge [0040]. 

Claim 37 and 41 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (2015/0041349) in view of Pawlowski et al. (2014/0027333) and further in view of Togashi (9,415,155). Liversidge and Pawlowski lack a teaching specifically of a retention member comprising a radially inwardly extending longitudinal rib. Togashi is cited to meet this feature. Note that Togashi teaches that expanded portion 4 can be formed both singly or severally. Column 4 lines 40-48 and Figs 3 and 4. Note also that the convex shape of expanded portion 4 can also have a square or triangle cross section parallel to the center axis of housing portion 3. Column 4 lines 31-39. Thus expanded portion 4 can have the form of individual ribs, as claimed.
It would have been obvious in view of Togashi to provide for the retention members in Liversidge to take the form of radially inwardly extending longitudinal ribs (the ribs each having a chamfered end in view of what Liversidge already teaches as indicated above) instead of the singular structures disclosed in Liversidge, as a design expedient or in order to better center the syringes (as described in Liversidge) in particular applications.  
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive. 
Initially the examiner notes that applicant does not argue with respect to the remaining rejection, the prior art rejection, that the applied references are missing any of the features of the claims. In other words applicant is not arguing that any of the features of the claims are not prior art. Instead, what the applicant is arguing is that the references are not combinable under section 103 of the Statute in the manner set out in the rejection itself. Thus:
I.     First, applicant argues that Liversidge explicitly teaches away from the modification proposed by the Office to provide the nesting units (the tubular upstands) of Liversidge in the form of hexagonal bodies with contiguous walls. Applicant argues that this supposed explicit teaching away in Liversidge is due to Liversidge disclosing tubular upstands (to support flanges of syringe barrels), due to the upstands having a conical profile (to provide centering of the syringe body) and due to the upstands being radiused (to guide a needle shield). 
The examiner disagrees that any of the above disclosure in Liverside argued by applicant provides an explicit teaching away, an implicit teaching away or any other sort of teaching away from the  modification to Liversidge (to provide the nesting units of Liversidge in the form of hexagonal bodies with contiguous walls). 
Regarding an explicit teaching away, clearly none of the disclosure in Liversidge pointed to by applicant even mentions hexagonal bodies or contiguous walls for the nesting units. How then can applicant argue that Liverside explicitly teaches away from providing hexagonal bodies and contiguous walls for the nesting units in Liversidge? 
Nor does Liversidge implicitly or otherwise indirectly teach away from the noted modification to Liversidge either. For example, the teaching that the upstands are tubular is not an implicit teaching away from making them hexagonal. Indeed, it would appear that the upstands could be described as being tubular even if they had a hexagonal rather than the circular cross section apparently disclosed in Liversidge. Applicant simply does not explain how, in disclosing that the upstands are tubular, Liversidge teaches away from modifying the upstands to make them hexagonal and to make their walls contiguous. Said differently, the applicant does not explain applicant’s argument that the function and principal aim of Liversidge is based on the circular cross section of the upstands and removing that feature destroys the intended function of Liversidge. How so? The examiner cannot see how this could be the case. You make the nesting units hexagonal and make the walls contiguous and you have destroyed the intended function of Liversidge? Why? How?
In the other two cases, the conical profiles and radiused features pointed to by applicant are internal to the Liversidge nesting units (upstands). In each case applicant has also failed to explain how the disclosure of the conical profiles and radiused features in Liversidge amounts to Liversidge teaching away from making the nesting units hexagonal and making their walls contiguous. Nor can the examiner see how this would be the case. So, for example, looking at the Fig 10 embodiment why would upstand 30 modified to make it hexagonal preclude or prevent the provision of conical profiles 31 or 32? Same for the Fig 11 embodiment in another example. Why would making cylindrical upstand 34 a hexagonal upstand preclude or prevent the provision of conical profile 35? In yet another example, why would making upstand 61 in Fig 26 a hexagonal upstand preclude or prevent the provision of the radiused feature at 66 in the figure? In a further example, exactly how does making the walls contiguous (in addition to making them hexagonal) prevent the provision of any of the conical profiles or radiused features disclosed in Liversidge given that these are all internal to the nesting units or upstands. 
In sum, Liversidge is best characterized as missing hexagonal bodies and contiguous walls with regard to the Liversidge nesting units, as also set forth in the obviousness rejection. To take this several steps further by arguing that Liversidge explicitly teaches away from these features, as applicant is doing in this case is too much. Applicant’s arguments are unconvincing for the reasons set forth above. Not only that, but in making the noted arguments applicant has not convincingly shown why the nesting units of Liversidge cannot clearly be made to have hexagonal walls that were contiguous with one another and still incorporate therein the conical profiles and radiused features on the inside of the nesting units.  

II.     Second, applicant also argues that the structure and function of Pawlowski is incompatible with that of Liversidge such that the modification to Liversidge (to provide the nesting units or the tubular upstands of Liversidge in the form of hexagonal bodies with contiguous walls) would destroy the intended function of Liversidge. In support of this argument applicant appears to further argue that all of the structure of the Pawlowski hexagonal walls and the manner in which they operate would also have to be provided to Liversidge in the obviousness modification thereto. In other words what applicant appears to be arguing is that since the hexagonal walls of the container holding receptacles of Pawlowski are specifically designed to clamp and unclamp the containers therein, the modification to Liversidge in view of Pawlowski would necessarily include also modifying Liversidge to clamp and unclamp the containers therein in the manner done in Pawlowski. According to applicant such a modification to Liversidge would require substantial redesign and destroy at least the intended centering and supporting function of the Liversidge nesting units. 
This argument is also clearly unconvincing. The problem with it is  applicant’s apparent insistence that Liversidge cannot be modified in view of Pawlowski to provide the Liversidge nesting units with hexagonal and contiguous walls only, as found in the rejection, without also providing Liversidge with the additional Pawlowski clamping and unclamping structures and function. The examiner disagrees. It is evident that the container holding receptacles of Pawlowski, whatever their shape, are further modified structurally (aside from their shapes) to clamp and unclamp the containers held therein, but this does not mean that in looking to Pawlowski for the hexagonal shape and contiguous walls of the receptacles, these further modifications and their clamping/unclamping function should also be incorporated into Liversidge. Pawlowski discloses several embodiments of nests with different shapes for the individual container holding receptacles. For example, one can see from a comparison of Fig 3b with Fig 4d that the container holding receptacles could also be designed to have a rectangular or square shape (in addition to the hexagonal shape). In another example, Figs 1 show a third shape for the container holding compartments in Pawlowski. The point is that regardless of the specific shape of the compartments, Pawlowski further structurally modifies them so that they can clamp and unclamp the containers. Thus, in the case of Figs 4 (having the hexagonal receptacles), Pawlowski provides for two opposite walls of the receptacles to comprise flexible clamping webs 46. Additionally, Pawlowski provides these flexible clamping webs to further comprise concave holding portions 46a. Then there are even wave shaped webs 47, etc. However, one of ordinary skill in the art has the skill necessary to realize from Pawlowski that container holding compartments in a nest can be shaped to have hexagonal contiguous walls without also providing them with the additional features to facilitate the clamping and unclamping function. Thus what the disclosure in Pawlowski suggests to one of ordinary skill in the art is that container holding compartments in a nest can have different shapes such as square or rectangular (Fig 3b), hexagonal (Fig 4d), etc. (see the other figures), but that in each case, the compartment walls can be further modified to clamp and unclamp containers therein. Another suggestion is that the walls can be contiguous as clearly shown in Figs 4. What Pawlowski does not suggest to one of ordinary skill in the relevant art is that in order to provide hexagonal, rectangular, etc.,  compartments, the clamping/unclamping function must also be provided. One having ordinary skill in the art is presumed to have skill rather than a lack thereof, including the skill necessary to discern from reviewing Pawlowski that providing hexagonally shaped contiguous compartments can be per se advantageous without further modification.
The examiner notes that in making the argument regarding Pawlowski addressed above, the applicant misstates the rejection and therefore the position of the examiner in at least one important instance. Thus, the applicant states in the middle of page 8 of 9 (Remarks page 4) in the last response that the walls of Pawlowski are not hexagonal to be more convenient and/or more compactly arranged as alleged by the Office. Clearly, however, this never was the position of the Office (in simple terms the examiner never said so). What the examiner found is that in view of Pawlowski it would have been obvious to provide the nesting units of Liversidge in the form of hexagonal bodies with contiguous walls, for the purpose of more conveniently and/or more compactly arranging the containers held in the nesting units. Under longstanding relevant law the reason for modifying a base reference does not have to be one that is expressly stated by a secondary reference. Regardless of whether Pawlowski mentions more conveniently and/or more compactly arranging containers, these appear to be sound reasons for the modification to Liversidge to provide it’s nest with hexagonal nesting units in view of the hexagonal compartments in the Pawlowski nest.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736